DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the first magnetic portion relative to the insulating substrate and the coil intended by “where the magnetic body has a first magnetic portion constituded of a metal magnetic powder-containing resin containing  metal magnetic powders including Fe and covers the coil in at least a thickness direction of the insulation substrate.”  Claims 2-7 inherit the defect of the parent claim.
Regarding claim 7, applicant should clarify the structure and/or arrangement of the second magnetic portion relative to the first magnetic portion intended by “wherein a distance from the outer surface of the magnetic body to the third part of the second magnetic portion is longer  than a length of a largest particle of the metal magnetic powders includes in the metal magnetic powder-containing resin constituting the first magnetic portion.”  Applicant should clarify which outer surface of the magnetic body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [CN 108292555A.]
Regarding claims 1 and 3-4, Park et al. discloses a coil component [figures 19-20] comprising: 
- an insulation substrate [200] provided with a penetration hole; 
- a coil having a first coil [310] portion subjected to insulation coating with a first flat coil pattern formed around the penetration hole on one surface of the insulation substrate;
- a magnetic body [figures 19-20] integrally covering the insulation substrate and the coil; and 
- a pair of external terminal electrodes [410, 420] provided on an outer surface of the magnetic body and respectively connected to end portions of the coil, 
wherein the magnetic body has a first magnetic portion [110] constituted of a metal magnetic powder-containing resin containing metal magnetic powders including Fe and covers the coil in at least a thickness direction of the insulation substrate, and a second magnetic portion [140] extending in the thickness direction of the insulation substrate in an inward region of the coil and formed of Fe-based material with resin, and wherein the second magnetic portion having different parts of areas that cover the inside areas of the penetrating hole [figure 19.]
 Park et al. discloses the instant claimed invention except for the specific Fe contain in the second magnetic portion in relation to that of the first magnetic portion.
Park et al. further discloses the second magnetic portion [140] could be formed of different material and/or composition than that of the first magnetic portion [110.]  Park et al. also further discloses magnetic permeability of the second magnetic portion [140] is different from that of the first magnetic portion [110.]
It would have been obvious at the time the invention was made to the second magnetic portion having higher Fe contain than that of the first magnetic portion for the purpose of facilitating and/or enhancing/improving the magnetic flux/field desired.
The specific area covering of the second magnetic portion relative to the insulating substrate and the first/second coil would have been an obvious design consideration for the purpose facilitating magnetic flux/field characteristics.
Regarding claim 2, Park et al. further discloses the coil has a second coil portion [320] subjected to insulation coating with a second flat coil pattern formed around the penetration hole on the other surface of the insulation substrate.
Regarding claim 5, Park et al. inherently discloses the second magnetic portion is constituted of a metal magnetic powder-containing resin containing metal magnetic powders including Fe.
Regarding claim 7, the specific “distance” would have been an obvious design consideration based on the intended applications and/or environments uses.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Toshiaki et al. [JP 2006-278484A.]
Park et al. discloses the instant claimed invention except for an insulation coating layer covering an outer surface of the second magnetic portion.
Toshiaki et al. discloses a coil component [figure 5] comprising:
- a substrate [30] having an opening [35];
- upper and lower coil portions [34] formed around the opening of the substrate;
- a magnetic body including upper/lower portions [11, 12] and a center portion [13] extending through the opening of the substrate and cover upper/lower coil portion and the substrate [figure 5], wherein the center portion of the magnetic body having insulating layer [40, figure 5.]
It would have been obvious at the time the invention was made to include a coating [or insulating film/layer] between the core portions of Park et al., as suggested by Toshiaki, for the purpose of improving bonding and/or insulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837